*386ORDER
|,Tlie Office of Disciplinary Counsel (“ODC”) is conducting an investigation into allegations that respondent neglected her clients’ legal matters and failed to properly address the resulting fee disputes with her clients, improperly borrowed money from a client, allowed her client trust account to become overdrawn, and converted client and third-party funds. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Ermence DeBose-Parent, Louisiana Bar Roll number 20584, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Ermence DeBose-Parent for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Er-mence DeBose-Parent shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which she is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which she is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana